958 F.2d 369
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Larry N. BRANHAM, Defendant-Appellant.
No. 91-5315.
United States Court of Appeals, Fourth Circuit.
Submitted March 2, 1992.Decided March 13, 1992.

Appeal from the United States District Court for the District of South Carolina, at Columbia.   Clyde H. Hamilton, District Judge.  (CR-90-203-3)
W. Frank Cantrell, Columbia, S.C., for appellant.
E. Bart Daniel, United States Attorney, John W. McIntosh, First Assistant United States Attorney, Matthew R. Hubbell, Assistant United States Attorney, Columbia, S.C., for appellee.
D.S.C.
DISMISSED.
Before SPROUSE and WILKINSON, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Larry N. Branham pled guilty to conspiracy (18 U.S.C. § 371 (1988)) in an offense involving bank fraud, false statements in a loan application, and money laundering.   He appeals the sentence he received on the ground that the district court erred in failing to depart below the guideline range.   We dismiss.


2
At his sentencing hearing, Branham withdrew objections he had made previously concerning the amount of fraud which should be attributed to him in the computation of his offense level.   He argued instead for a downward departure, contending that the four-level reduction in offense level for being a minimal participant which was recommended by the probation officer was insufficient.   The district court ultimately decided not to depart, and imposed a sentence at the lowest point of the guideline range.


3
This Court has previously decided that a decision not to depart is not reviewable on appeal.   United States v. Bayerle, 898 F.2d 28 (4th Cir.), cert. denied, 59 U.S.L.W. 3244 (U.S.1990).   We therefore dismiss the appeal for lack of jurisdiction.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
DISMISSED.